Dykman, J.,
(concurring.) This is an appeal by the Academy of the Sacred Heart from an order of the special term confirming the report of commissioners appointed to appraise the damages resulting from the construction of the new aqueduct. The claim filed by the appellant was for $260,000, of which $195,000 was for land in Convent avenue, upon which eight pipes were-laid for the transmission of water. It appeared that the land upon which, Convent avenue was constructed belonged to the city, and therefore the claim, for compensation therefor made by the appellant was disallowed. The remainder of the claim was divided into several branches, and the appellant was allowed $5,500. The record discloses no error, and a careful examination satisfies us that the allowances made are liberal. The commissioners, have written a long and carefully prepared opinion, which fully justifies their action in every respect. The order should be affirmed, with $10 costs.